Citation Nr: 0027477	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  96-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Gregory Park, Attorney


WITNESS AT HEARING ON APPEAL

The veteran's mother.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975, and from June 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  

The Board notes that this appeal was previously before the 
Board and denied in an August 1999 BVA decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated May 5, 1999, 
the Court vacated the Board's August 1999 decision, and 
remanded the claim back to the BVA for development consistent 
with the parties' Joint Motion to Vacate BVA Decision, to 
Remand, and to Stay Further Proceedings (Joint Motion).  



REMAND

According to the Joint Motion, there are additional VA 
medical records from the VA Medical Center in Cincinnati 
Ohio, which were not associated with the veteran's claims 
file, and not considered by the BVA in the August 1999 
decision.  Those records reflect treatment for a psychiatric 
disorder for the period 1997 through 1999.  The Joint Motion 
referenced the case Bell v. Derwinski, which held that where 
documents are within the Secretary's control and could 
reasonably be expected to be part of the record, such 
documents are considered before the Secretary and the Board 
and should be included in the record.  Bell v. Derwinski, 2. 
Vet. App. 611, 613 (1992).  In light of the foregoing, the 
Joint Motion stated that the Board should obtain and consider 
all available medical records from the Cincinnati VA Medical 
Center, as well as any other evidence the Board may deem 
necessary.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to comply with the 
Court Order in this case, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
his representative and inquire whether 
the veteran has received psychiatric 
treatment since 1997 at any medical 
facility other than the VA Medical Center 
in Cincinnati, Ohio.  

2.  The RO should obtain and associate 
with the claims file outpatient and 
inpatient treatment records pertaining to 
the veteran from the VA Medical Center in 
Cincinnati, Ohio for the period from 1997 
through 1999, as well as any other 
records reflecting treatment from 1999 to 
the present.  If the veteran or his 
representative report treatment at any 
medical facility other than the VA 
Medical Center in Cincinnati, Ohio, the 
RO should also obtain and associate those 
records with the claims file.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER 
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



